Exhibit 10.1

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of August 13, 2020
(the “Effective Date”) between SILICON VALLEY BANK, a California corporation
with a loan production office located at 275 Grove Street, Suite 2-200, Newton,
Massachusetts 02466 (“Bank”), and TREVI THERAPEUTICS, INC., a Delaware
corporation (“Borrower”), provides the terms on which Bank shall lend to
Borrower and Borrower shall repay Bank.  The parties agree as follows:

1.ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13.  All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

2.LOAN AND TERMS OF PAYMENT

2.1Promise to Pay.  Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.

 

2.1.1

Term Loan Advance.

(a)Availability.  Subject to the terms and conditions of this Agreement, upon
Borrower’s request, Bank shall make one (1) term loan advance (the “Term Loan
Advance”) to Borrower, on or about the Effective Date, in an original principal
amount of Fourteen Million Dollars ($14,000,000.00).  After repayment, the Term
Loan Advance (or any portion thereof) may not be reborrowed.

(b)Interest Period.  Commencing on the first (1st) Payment Date of the month
following the month in which the Funding Date of the Term Loan Advance occurs,
and continuing on each Payment Date thereafter, Borrower shall make monthly
payments of interest on the principal amount of the Term Loan Advance at the
rate set forth in Section 2.2(a).

(c)Repayment.  Commencing on March 1, 2022, and continuing on each Payment Date
thereafter, Borrower shall repay the Term Loan Advance in (i) twenty-four (24)
consecutive equal monthly installments of principal, plus (ii) monthly payments
of accrued interest at the rate set forth in Section 2.2(a).  All outstanding
principal and accrued and unpaid interest under the Term Loan Advance, and all
other outstanding Obligations with respect to the Term Loan Advance, are due and
payable in full on the Term Loan Maturity Date.  

(d)Mandatory Prepayment Upon an Acceleration.  If the Term Loan Advance is
accelerated following the occurrence of an Event of Default, Borrower shall
immediately pay to Bank an amount equal to the sum of: (i) all outstanding
principal plus accrued and unpaid interest, plus (ii) the Prepayment Premium,
(iii) the Final Payment, and (iv) all other sums, if any, that shall have become
due and payable, including interest at the Default Rate with respect to any past
due amounts.

(e)Permitted Prepayment of Term Loan Advance.  Borrower shall have the option to
prepay all, but not less than all, the Term Loan Advance advanced by Bank under
this Agreement, provided Borrower (i) provides written notice to Bank of its
election to prepay the Term Loan Advance at least five (5) Business Days prior
to such prepayment (or such shorter period as Bank may agree in writing in its
sole discretion), and (ii) pays, on the date of such prepayment (A) all
outstanding principal plus accrued and unpaid interest, (B) the Prepayment
Premium, (C) the Final Payment, and (D) all other sums, if any, that shall have
become due and payable, including interest at the Default Rate with respect to
any past due amounts.

 

--------------------------------------------------------------------------------

 

2.2Payment of Interest on the Credit Extensions.  

(a)Interest Rate.  Subject to Section 2.2(b), the principal amount outstanding
under the Term Loan Advance shall accrue interest at a floating per annum rate
equal to (i) prior to the occurrence of the Phase 3 Event, the greater of (A)
the Prime Rate plus one percent (1.00%) and (B) four and one-quarter of one
percent (4.25%), and (ii) upon and after the occurrence of the Phase 3 Event,
the greater of (A) the Prime Rate plus three percent (3.00%) and (B) six and
one-quarter of one percent (6.25%), which interest, in each case, shall be
payable monthly in accordance with Section 2.2(d) below.  

(b)Default Rate.  Upon the occurrence and during the continuance of an Event of
Default, Obligations shall bear interest at a rate per annum which is five
percent (5.0%) above the rate that is otherwise applicable thereto (the “Default
Rate”), unless Bank otherwise elects from time to time in its sole discretion to
impose a smaller increase.  Fees and expenses which are required to be paid by
Borrower pursuant to the Loan Documents (including, without limitation, Bank
Expenses) but are not paid when due shall bear interest until paid at a rate
equal to the highest rate applicable to the Obligations.  Payment or acceptance
of the increased interest rate provided in this Section 2.2(b) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of Bank.

(c)Adjustment to Interest Rate.  Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.

(d)Payment; Interest Computation.  Interest is payable monthly on the Payment
Date and shall be computed on the basis of a 360-day year for the actual number
of days elapsed.  In computing interest, (i) all payments received after 2:00
p.m. Eastern time on any day shall be deemed received at the opening of business
on the next Business Day, and (ii) the date of the making of any Credit
Extension shall be included and the date of payment shall be excluded; provided,
however, that if any Credit Extension is repaid on the same day on which it is
made, such day shall be included in computing interest on such Credit Extension.

2.3Fees.  Borrower shall pay to Bank:

(a)Prepayment Premium.  The Prepayment Premium, if and when due hereunder;

(b)Final Payment.    The Final Payment, when due hereunder; and

(c)Bank Expenses.  All Bank Expenses (including reasonable and documented
attorneys’ fees and expenses for documentation and negotiation of this
Agreement) incurred through and after the Effective Date, when due (or, if no
stated due date, upon written demand by Bank).

Unless otherwise provided in this Agreement or in a separate writing by Bank,
Borrower shall not be entitled to any credit, rebate, or repayment of any fees
earned by Bank pursuant to this Agreement notwithstanding any termination of
this Agreement or the suspension or termination of Bank’s obligation to make
loans and advances hereunder.  Bank may deduct amounts owing by Borrower under
the clauses of this Section 2.3 pursuant to the terms of Section 2.4(c).  Bank
shall provide Borrower written notice of deductions made from the Designated
Deposit Account pursuant to the terms of the clauses of this Section 2.3.

2.4Payments; Application of Payments; Debit of Accounts.

(a)All payments to be made by Borrower under any Loan Document shall be made in
immediately available funds in Dollars, without setoff or counterclaim, before
2:00 p.m. Eastern time on the date when due.  Payments of principal and/or
interest received after 2:00 p.m. Eastern time are considered received at the
opening of business on the next Business Day.  When a payment is due on a day
that is not a Business Day, the payment shall be due the next Business Day, and
additional fees or interest, as applicable, shall continue to accrue until
paid.  

 

--------------------------------------------------------------------------------

 

(b)Bank has the exclusive right to determine the order and manner in which all
payments with respect to the Obligations may be applied.  Borrower shall have no
right to specify the order or the accounts to which Bank shall allocate or apply
any payments required to be made by Borrower to Bank or otherwise received by
Bank under this Agreement when any such allocation or application is not
specified elsewhere in this Agreement.

(c)Bank may debit any of Borrower’s deposit accounts, including the Designated
Deposit Account, for principal and interest payments or any other amounts
Borrower owes Bank when due.  These debits shall not constitute a set-off.

2.5Withholding.  

(a)Payments received by Bank from Borrower under this Agreement will be made
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, duties, deductions, withholdings, assessments, fees or other
charges imposed by any Governmental Authority (including any interest, additions
to tax or penalties applicable thereto).  Specifically, however, if at any time
any Governmental Authority, applicable law, regulation or international
agreement requires Borrower to make any withholding or deduction from any such
payment or other sum payable hereunder to Bank, Borrower hereby covenants and
agrees that the amount due from Borrower with respect to such payment or other
sum payable hereunder will be increased to the extent necessary to ensure that,
after the making of such required withholding or deduction, Bank receives a net
sum equal to the sum which it would have received had no withholding or
deduction been required, and Borrower shall pay the full amount withheld or
deducted to the relevant Governmental Authority.  Borrower will, upon request,
furnish Bank with proof reasonably satisfactory to Bank indicating that Borrower
has made such withholding payment; provided, however, that Borrower need not
make any withholding payment if the amount or validity of such withholding
payment is contested in good faith by appropriate and timely proceedings and as
to which payment in full is bonded or reserved against by Borrower.  The
agreements and obligations of Borrower contained in this Section 2.5 shall
survive the termination of this Agreement.

(b)If any assignee of Bank’s rights under Section 12.2 of this Agreement is not
a “United States Person” as defined in Section 7701(a)(30) of the Internal
Revenue Code of 1986, as amended from time to time (such assignee, a “Non-U.S.
Lender”), such Non-U.S. Lender shall, upon becoming party to this Agreement, to
the extent that such Non-U.S. Lender is entitled to an exemption from U.S.
withholding tax on interest, deliver to Borrower a complete and properly
executed IRS Form W-8BEN, W-8ECI or W-8IMY, as appropriate, or any successor
form prescribed by the IRS, certifying that such Non-U.S. Lender is entitled to
such exemption from U.S. withholding tax on interest.  Notwithstanding Section
2.5(a) above, Borrower shall not be required to pay any additional amount to any
Non-U.S. Lender under Section 2.5(a) if such Non-U.S. Lender fails or is unable
to deliver the forms, certificates or other evidence described in the preceding
sentence, unless such non-U.S. Lender’s failure or inability to deliver such
forms is the result of any change in any applicable law, treaty or governmental
rule, or any change in the interpretation thereof after such Non-U.S. Lender
became a party to this Agreement.

3.CONDITIONS OF LOANS

3.1Conditions Precedent to Initial Credit Extension.  Bank’s obligation to make
the initial Credit Extension is subject to the condition precedent that Bank
shall have received, in form and substance satisfactory to Bank, such documents,
and completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:

(a)duly executed signatures to the Loan Documents;

(b)duly executed signatures to the Control Agreement;

(c)the Operating Documents and long-form good standing certificates of Borrower
certified by the Secretary of State of Delaware and each other jurisdiction in
which Borrower is qualified to conduct business, each as of a date no earlier
than thirty (30) days prior to the Effective Date;

(d)duly executed signatures to the completed Borrowing Resolutions for Borrower;

 

--------------------------------------------------------------------------------

 

(e)certified copies, dated as of a recent date, of financing statement searches,
as Bank may request, accompanied by written evidence (including any UCC
termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;

(f)the Perfection Certificate of Borrower, together with the duly executed
signature thereto;

(g)a legal opinion of Borrower’s counsel dated as of the Effective Date together
with the duly executed signature thereto;

(h)duly executed signatures to the Cash Pledge Agreement, in form and substance
acceptable to Bank;

(i)evidence reasonably satisfactory to Bank that the insurance policies and
endorsements required by Section 6.5 hereof are in full force and effect,
together with appropriate evidence showing lender loss payable and/or additional
insured clauses or endorsements in favor of Bank; and

(j)payment of the fees and Bank Expenses then due as specified in Section 2.3
hereof.

3.2Conditions Precedent to all Credit Extensions.  Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following conditions precedent:

(a)except as otherwise provided in Section 3.4, timely receipt of an executed
Payment/Advance Form;  

(b)the representations and warranties in this Agreement shall be true, accurate,
and complete in all material respects on the date of the Payment/Advance Form
and on the Funding Date of each Credit Extension; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Event of Default shall have
occurred and be continuing or result from the Credit Extension.  Each Credit
Extension is Borrower’s representation and warranty on that date that the
representations and warranties in this Agreement remain true, accurate, and
complete in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; and

(c)Bank determines to its reasonable satisfaction that there has not been any
material impairment in the general affairs, management, results of operation,
financial condition or the prospect of repayment of the Obligations, nor any
material adverse deviation by Borrower from the most recent business plan of
Borrower presented to and accepted by Bank.

3.3Covenant to Deliver. Borrower agrees to deliver to Bank each item required to
be delivered to Bank under this Agreement as a condition precedent to any Credit
Extension.  Borrower expressly agrees that a Credit Extension made prior to the
receipt by Bank of any such item shall not constitute a waiver by Bank of
Borrower’s obligation to deliver such item required to be delivered hereunder,
and the making of any Credit Extension in the absence of a required item shall
be in Bank’s sole discretion.

3.4Procedures for Borrowing.  Subject to the prior satisfaction of all other
applicable conditions to the making of a Credit Extension set forth in this
Agreement, to obtain a Credit Extension other than the initial Credit Extension,
Borrower shall notify Bank (which notice shall be irrevocable) by electronic
mail, facsimile, or telephone by 12:00 p.m. Eastern time at least two (2)
Business Days prior to the proposed Funding Date of the Credit
Extension.  Together with any such electronic or facsimile notification,
Borrower shall deliver to Bank by electronic mail or facsimile a completed
Payment/Advance Form executed by an Authorized Signer.  Bank may rely on any
telephone notice given by a person whom Bank believes is an Authorized
Signer.  Bank shall credit the Credit Extensions to the

 

--------------------------------------------------------------------------------

 

Designated Deposit Account.  Bank may make Credit Extensions under this
Agreement based on instructions from an Authorized Signer or without
instructions if the Credit Extensions are necessary to meet Obligations which
have become due.

4.CREATION OF SECURITY INTEREST

4.1Grant of Security Interest.  Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank.  Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein. The Collateral may
also be subject to Permitted Liens.

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations, any
obligations which, by their terms, are to survive the termination of this
Agreement, and any Obligations under Bank Services Agreements that are cash
collateralized in accordance with Section 4.1) are repaid in full in cash.  Upon
payment in full in cash of the Obligations (other than inchoate indemnity
obligations, any obligations which, by their terms, are to survive the
termination of this Agreement and any Obligations under Bank Services Agreements
that are cash collateralized in accordance with Section 4.1) and at such time as
Bank’s obligation to make Credit Extensions has terminated, Bank shall, at the
sole cost and expense of Borrower, release its Liens in the Collateral and all
rights therein shall revert to Borrower.  In the event (x) all Obligations
(other than inchoate indemnity obligations and any obligations which, by their
terms, are to survive the termination of this Agreement), except for Bank
Services, are satisfied in full, and (y) this Agreement is terminated, Bank
shall terminate the security interest granted herein upon Borrower providing
cash collateral acceptable to Bank in its good faith business judgment for Bank
Services, if any.  In the event such Bank Services consist of outstanding
Letters of Credit, Borrower shall provide to Bank cash collateral in an amount
equal to (1) if such Letters of Credit are denominated in Dollars, then at least
one hundred five percent (105.0%); and (2) if such Letters of Credit are
denominated in a Foreign Currency, then at least one hundred ten percent
(110.0%), of the Dollar Equivalent of the face amount of all such Letters of
Credit plus, in each case, all interest, fees, and costs due or to become due in
connection therewith (as estimated by Bank in its business judgment), to secure
all of the Obligations relating  to such  Letters of Credit.

4.2Priority of Security Interest.  Borrower represents, warrants, and covenants
that the security interest granted herein is and shall at all times continue to
be a first priority perfected security interest in the Collateral located in the
United States. The Collateral may also be subject to Permitted Liens.  If
Borrower shall acquire a commercial tort claim with a value in excess of One
Hundred Thousand Dollars ($100,000.000), Borrower shall promptly (and in any
event no later than at the time of the next Compliance Statement delivered
pursuant to Section 6.2(d)), notify Bank in a writing signed by Borrower of the
general details thereof and grant to Bank in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance reasonably satisfactory to Bank.

4.3Authorization to File Financing Statements.  Borrower hereby authorizes Bank
to file financing statements, without notice to Borrower, with all appropriate
jurisdictions to perfect or protect Bank’s interest or rights hereunder,
including a notice that any disposition of the Collateral, by either Borrower or
any other Person (except in accordance with this Agreement), shall be deemed to
violate the rights of Bank under the Code.  Such financing statements may
indicate the Collateral as “all assets of the Debtor” or words of similar
effect, or as being of an equal or lesser scope, or with greater detail, all in
Bank’s discretion.

 

--------------------------------------------------------------------------------

 

5.REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1Due Organization, Authorization; Power and Authority.  Borrower is duly
existing and in good standing as a Registered Organization in its jurisdiction
of formation and is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business.  In connection with this Agreement, Borrower has delivered
to Bank a completed certificate signed by Borrower, entitled “Perfection
Certificate” (the “Perfection Certificate”).  Borrower represents and warrants
to Bank that (a) Borrower’s exact legal name is that indicated on the Perfection
Certificate and, as of the Effective Date, on the signature page hereof;
(b) Borrower is an organization of the type and is organized in the jurisdiction
set forth in the Perfection Certificate; (c) the Perfection Certificate
accurately sets forth Borrower’s organizational identification number or
accurately states that Borrower has none; (d) the Perfection Certificate
accurately sets forth Borrower’s place of business, or, if more than one, its
chief executive office as well as Borrower’s mailing address (if different than
its chief executive office); (e) Borrower (and each of its predecessors) has
not, in the past five (5) years, changed its jurisdiction of formation,
organizational structure or type, or any organizational number assigned by its
jurisdiction, unless otherwise indicated in the Perfection Certificate; and (f)
all other information set forth on the Perfection Certificate pertaining to
Borrower and each of its Subsidiaries is accurate and complete in all material
respects (it being understood and agreed that Borrower may from time to time
update certain information in the Perfection Certificate after the Effective
Date to the extent permitted by one or more specific provisions in this
Agreement and provided that the Perfection Certificate shall be deemed to be
updated to reflect the information provided in any notice that is required or
permitted to be delivered (and is actually delivered) by Borrower to Bank). If
Borrower is not now a Registered Organization but later becomes one, Borrower
shall promptly notify Bank of such occurrence and provide Bank with Borrower’s
organizational identification number.

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing (other than a financing
statement), registration, or qualification with, or Governmental Approval from,
any Governmental Authority (except such Governmental Approvals which have
already been obtained and are in full force and effect (or are being obtained
pursuant to Section 6.1(b)) or (v) conflict with, contravene, constitute a
default or breach under, or result in or permit the termination or acceleration
of, any material agreement by which Borrower is bound.  Borrower is not in
default under any agreement to which it is a party or by which it is bound in
which the default could reasonably be expected to have a material adverse effect
on Borrower’s business.

5.2Collateral.  Borrower has good title to, rights in, and the power to transfer
each item of the Collateral upon which it purports to grant a Lien hereunder,
free and clear of any and all Liens except Permitted Liens.  Borrower has no
Collateral Accounts at or with any bank or financial institution other than Bank
or Bank’s Affiliates except for the Collateral Accounts described in the
Perfection Certificate delivered to Bank in connection herewith and which
Borrower has taken such actions as are necessary to give Bank a perfected
security interest therein, to the extent required pursuant to the terms of
Section 6.6(b).  The Accounts are bona fide, existing obligations of the Account
Debtors.  

The Collateral (other than (i) any mobile Equipment in possession of Borrower’s
employees or agents, (ii) promotional, marketing and advertising materials,
(iii) items in transit, (iv) Equipment, Inventory or other material used in
research and development activities, including clinical trials or (v) with an
aggregate value not to exceed One Hundred Fifty Thousand Dollars ($150,000.00))
is not in the possession of any third party bailee (such as a warehouse)),
except as otherwise provided in the Perfection Certificate or as permitted
pursuant to Section 7.2.  None of the components of the Collateral (other than
(i) any mobile Equipment in possession of Borrower’s employees or agents, (ii)
promotional, marketing and advertising materials, (iii) items in transit, (iv)
Equipment, Inventory or other material used in research and development
activities, including clinical trials or (v) with an aggregate value not to
exceed One Hundred Fifty Thousand Dollars ($150,000.00)) shall be maintained at
locations other than as provided in the Perfection Certificate or as permitted
pursuant to Section 7.2.

 

--------------------------------------------------------------------------------

 

All Inventory is in all material respects of good and marketable quality, free
from material defects.

Borrower is the sole owner of the Intellectual Property material to Borrower’s
business which it owns or purports to own except for (a) non-exclusive licenses
granted to its customers in the ordinary course of business, (b)
over-the-counter software that is commercially available to the public, and (c)
material Intellectual Property licensed to Borrower and noted on the Perfection
Certificate or disclosed by Borrower in writing pursuant to Section 6.7.  Each
Patent which it owns or purports to own and which is material to Borrower’s
business is valid and enforceable, and no part of the Intellectual Property
which Borrower owns or purports to own and which is material to Borrower’s
business has been judged invalid or unenforceable, in whole or in part.  To the
best of Borrower’s knowledge, no claim has been made that any part of the
Intellectual Property violates the rights of any third party except to the
extent such claim would not reasonably be expected to have a material adverse
effect on Borrower’s business.  

Except as noted on the Perfection Certificate or as disclosed to Bank in writing
pursuant to Section 6.7(b), Borrower is not a party to, nor is it bound by, any
Restricted License.

5.3Litigation.  Except as disclosed in the Perfection Certificate, there are no
actions or proceedings pending or, to the knowledge of any Responsible Officer,
threatened in writing by or against Borrower or any of its Subsidiaries
involving more than, individually or in the aggregate, Two Hundred Fifty
Thousand Dollars ($250,000.00).

5.4Financial Statements; Financial Condition.  All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank by
submission to the Financial Statement Repository fairly present in all material
respects Borrower’s consolidated financial condition and Borrower’s consolidated
results of operations (subject to year-end adjustments and the absence of
footnotes in the case of unaudited financial statements).  There has not been
any material deterioration in Borrower’s consolidated financial condition since
the date of the most recent financial statements submitted to the Financial
Statement Repository.

5.5Solvency.  The fair salable value of Borrower’s consolidated assets
(including goodwill minus disposition costs) exceeds the fair value of
Borrower’s liabilities; Borrower is not left with unreasonably small capital
after the transactions in this Agreement; and Borrower is able to pay its debts
(including trade debts) as they mature.

5.6Regulatory Compliance.  Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended.  Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors).  Borrower (a) has complied in all material respects
with all Requirements of Law, and (b) has not violated any Requirements of Law
the violation of which could reasonably be expected to have a material adverse
effect on its business.  None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally.  Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted, except to the extent the failure to obtain,
make or file the same would not reasonably be expected to have a material
adverse effect on Borrower’s business or operations.

5.7Subsidiaries; Investments.  Borrower does not own any stock, partnership, or
other ownership interest or other equity securities except for Permitted
Investments.

5.8Tax Returns and Payments; Pension Contributions.  Borrower has timely filed
all required tax returns and reports (or duly filed valid extensions thereof),
except for returns or reports related to taxes as may be due or owing in amounts
that do not, individually or in the aggregate, exceed Fifty Thousand Dollars
($50,000.00), and Borrower has timely paid all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Borrower except (a) to
the extent such taxes are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as such
reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor, or (b) if such taxes,
assessments, deposits and contributions do not, individually or in the
aggregate, exceed Fifty Thousand Dollars ($50,000.00).  

 

--------------------------------------------------------------------------------

 

To the extent Borrower defers payment of any contested taxes, Borrower shall (i)
notify Bank in writing of the commencement of, and any material development in,
the proceedings, and (ii) post bonds or take any other steps required to prevent
the Governmental Authority levying such contested taxes from obtaining a Lien
upon any of the Collateral that is other than a Permitted Lien.  Borrower is
unaware of any claims or adjustments proposed for any of Borrower's prior tax
years which could reasonably be expected to result in additional taxes becoming
due and payable by Borrower, that individually or in the aggregate, exceed Fifty
Thousand Dollars ($50,000.00).  Borrower has paid all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms, and Borrower has not withdrawn from participation
in, and has not permitted partial or complete termination of, or permitted the
occurrence of any other event with respect to, any such plan which could
reasonably be expected to result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.

5.9Use of Proceeds.  Borrower shall use the proceeds of the Credit Extensions as
working capital and to fund its general business requirements and not for
personal, family, household or agricultural purposes.

5.10Full Disclosure.  No written representation, warranty or other statement of
Borrower in any report, certificate or written statement submitted to the
Financial Statement Repository in connection with the Loan Documents, as of the
date such representation, warranty, or other statement was made, taken together
with all such written reports, written certificates and written statements
submitted to the Financial Statement Repository in connection with the Loan
Documents, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the reports,
certificates, or written statements not misleading in light of the circumstances
in which they were made (it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).

5.11Definition of “Knowledge.”  For purposes of the Loan Documents, whenever a
representation or warranty is made to Borrower’s knowledge or awareness, to the
“best of” Borrower’s knowledge, or with a similar qualification, knowledge or
awareness means the actual knowledge, after reasonable investigation, of any
Responsible Officer.

6.AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1Government Compliance.  

(a)Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on Borrower’s business or operations, provided
that any Subsidiary may merge or consolidate in accordance with Section 7.3
hereof, or liquidate or dissolve provided that in connection with such
dissolution or liquidation all assets and property of any such Subsidiary shall
be transferred to Borrower.  Borrower shall comply, and have each Subsidiary
comply, in all material respects, with all laws, ordinances and regulations to
which it is subject.

(b)Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Bank in all of the Collateral.  Borrower
shall promptly provide copies of any such obtained Governmental Approvals to
Bank.

6.2Financial Statements, Reports.  Provide Bank with the following by submitting
to the Financial Statement Repository:

(a)Monthly Financial Statements.  As soon as available, but no later than thirty
(30) days after the last day of each month, a company prepared consolidated
balance sheet and income statement covering Borrower’s

 

--------------------------------------------------------------------------------

 

consolidated operations for such month in a form of presentation reasonably
acceptable to Bank (the “Monthly Financial Statements”);

(b)Monthly Compliance Statement.  Within thirty (30) days after the last day of
each month and together with the Monthly Financial Statements a completed
Compliance Statement, confirming that, as of the end of such month, Borrower was
in full compliance with all of the terms and conditions of this Agreement, and
setting forth calculations showing compliance with the financial covenants set
forth in this Agreement (if any) and such other information as Bank may
reasonably request;

(c)Quarterly Financial Statements.  As soon as available, and in any event
within forty-five (45) days after the end of the first three (3) fiscal quarters
of each fiscal year of Borrower, a company prepared consolidated balance sheet
and income statement covering Borrower’s consolidated operations for such
quarter, consistent with such quarterly financial statements submitted to the
SEC (the “Quarterly Financial Statements”); provided that within seventy-five
(75) days after the end of each fiscal year of Borrower, Borrower shall deliver
audited consolidated financial statements prepared in accordance with GAAP,
consistently applied, together with an unqualified opinion on the financial
statements from Ernst & Young LLP or another independent certified public
accounting firm reasonably acceptable to Bank for each such fiscal year of
Borrower; 

(d)Quarterly Compliance Statement.  As soon as available, and in any event
within forty-five (45) days after the last day of the first three (3) fiscal
quarters of each fiscal year of Borrower and together with the Quarterly
Financial Statements, a completed Compliance Statement, in the form attached as
Exhibit B, confirming that, as of the end of such quarter, Borrower was in full
compliance with all of the terms and conditions of this Agreement; provided,
however, Borrower shall deliver the Compliance Statement for the fiscal year end
of Borrower within seventy-five (75) days after the end of such fiscal year;

(e)Board-Approved Projections.  At least annually, but no later than thirty (30)
days after the last day of each fiscal year of Borrower, and promptly with any
material updates or changes thereto that are approved by the Board, annual
Board-approved operating budgets and financial projections, in a form of
presentation reasonably acceptable to Bank;

(f)Other Statements.  Within five (5) Business Days of delivery, copies of all
material statements, reports and notices made available to Borrower’s security
holders or to any holders of Subordinated Debt, in their capacity as such;

(g)SEC Filings. Within five (5) days of filing, copies of all periodic and other
reports, proxy statements and other materials filed by Borrower with the SEC,
any Governmental Authority succeeding to any or all of the functions of the SEC
or with any national securities exchange, or distributed to its shareholders, as
the case may be.  Documents required to be delivered pursuant to the terms
hereof (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date on which Borrower posts such
documents, or provides a link thereto, on Borrower’s website on the internet at
Borrower’s website address; provided, however, Borrower shall promptly notify
Bank in writing (which may be by electronic mail) of the posting of any such
documents;

(h)Beneficial Ownership Information.  Prompt written notice of any changes to
the beneficial ownership information set out in Section 14 of the Perfection
Certificate.  Borrower understands and acknowledges that Bank relies on such
true, accurate and up-to-date beneficial ownership information to meet Bank’s
regulatory obligations to obtain, verify and record information about the
beneficial owners of its legal entity customers;

(i)Legal Action Notice.  A prompt report of any legal actions pending or
threatened in writing against Borrower or any of its Subsidiaries that could
reasonably be expected to result in damages or costs to Borrower or any of its
Subsidiaries of, individually or in the aggregate, Two Hundred Fifty Thousand
Dollars ($250,000.00) or more; and

 

--------------------------------------------------------------------------------

 

(j)Other Financial Information.  Other financial information reasonably
requested by Bank.

Any submission by Borrower of a Compliance Statement or any other financial
statement submitted to the Financial Statement Repository pursuant to this
Section 6.2 shall be deemed to be a representation by Borrower that (a) as of
the date of such Compliance Statement or other financial statement, the
information and calculations set forth therein are true, accurate and correct,
(b) as of the end of the compliance period set forth in such submission,
Borrower is in complete compliance with all required covenants except as noted
in such Compliance Statement or other financial statement, as applicable; (c) as
of the date of such submission, no Events of Default have occurred or are
continuing, except as noted in such Compliance Statement; (d) all
representations and warranties other than any representations or warranties that
are made as of a specific date in Article 5 remain true and correct in all
material respects as of the date of such submission except as noted in such
Compliance Statement or other financial statement, as applicable; (e) as of the
date of such submission, Borrower and each of its Subsidiaries has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.8; and
(f) as of the date of such submission, no Liens have been levied or claims made
against Borrower or any of its Subsidiaries relating to unpaid employee payroll
or benefits of which Borrower has not previously provided written notification
to Bank.

6.3Inventory; Returns.  Keep all Inventory in good and marketable condition free
from material defects (ordinary wear and tear and casualty events
excepted).  Returns and allowances between Borrower and its Account Debtors
shall follow Borrower’s customary practices as they exist at the Effective
Date.  Borrower must promptly notify Bank of all returns, recoveries, disputes
and claims that involve more than One Hundred Thousand Dollars ($100,000.00).

6.4Taxes; Pensions.  Timely file, and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely pay, all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for (a) taxes with respect to amounts that do not in the
aggregate exceed the amount set forth in Section 5.8, and (b) deferred payment
of any taxes contested pursuant to the terms of Section 5.8 hereof, and shall
deliver to Bank, on demand, appropriate certificates attesting to such payments,
and pay all amounts necessary to fund all present pension, profit sharing and
deferred compensation plans in accordance with their terms.

6.5Insurance.

(a)Keep its business and the Collateral insured for risks and in amounts
standard for companies in Borrower’s industry and location and as Bank may
reasonably request.  Insurance policies shall be in a form, with financially
sound and reputable insurance companies that are not Affiliates of Borrower, and
in amounts that are reasonably satisfactory to Bank.  All property policies
shall have a lender’s loss payable endorsement showing Bank as lender loss
payee.  All liability policies shall show, or have endorsements showing, Bank as
an additional insured.  Bank shall be named as lender loss payee and/or
additional insured with respect to any such insurance providing coverage in
respect of any Collateral.

(b)Ensure that proceeds payable under any property policy are, at Bank’s option,
payable to Bank on account of the Obligations.  Notwithstanding the foregoing,
(a) so long as no Event of Default has occurred and is continuing, Borrower
shall have the option of applying the proceeds of any casualty policy up to One
Hundred Fifty Thousand Dollars ($150,000.00) with respect to any loss, but not
exceeding Three Hundred Thousand Dollars ($300,000.00) in the aggregate for all
losses under all casualty policies in any one (1) year, toward the replacement
or repair of destroyed or damaged property; provided that any such replaced or
repaired property (i) shall be of equal or like value as the replaced or
repaired Collateral and (ii) shall be deemed Collateral in which Bank has been
granted a first priority security interest, and (b) after the occurrence and
during the continuance of an Event of Default, all proceeds payable under such
casualty policy shall, at the option of Bank, be payable to Bank on account of
the Obligations.

(c)At Bank’s request, Borrower shall deliver certified copies of insurance
policies and evidence of all premium payments.  Each provider of any such
insurance required under this Section 6.5 shall agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to Bank,
that it will give Bank ten (10) days’ prior written notice before any such
policy or policies shall be cancelled due to non-payment

 

--------------------------------------------------------------------------------

 

and thirty (30) days prior written notice before any such policy or policies
shall be otherwise canceled.  If Borrower fails to obtain insurance as required
under this Section 6.5 or to pay any amount or furnish any required proof of
payment to third persons and Bank, Bank may make all or part of such payment or
obtain such insurance policies required in this Section 6.5, and take any action
under the policies Bank deems prudent.  

6.6Operating Accounts.

(a)Subject to the following sentence, maintain all of its and all of its
Subsidiaries’ operating accounts, the Cash Collateral Account, and excess cash
with Bank and Bank’s Affiliates, provided that Borrower shall be permitted to
maintain its existing account with Stifel, as disclosed on the Perfection
Certificate, provided that the cash on deposit in such account shall be swept
into an operating account in the name of Borrower with Bank on a monthly basis
(the “Permitted Account”). In addition to the foregoing, Borrower shall at all
times have on deposit in accounts maintained in the name of Borrower with Bank,
cash in an amount equal to the lesser of (i) one hundred percent (100.0%) of the
Dollar value of Borrower’s consolidated cash, including any Subsidiaries’,
Affiliates’, or related entities’ cash, in the aggregate, at all financial
institutions, and (ii) one hundred ten percent (110.0%) of the then-outstanding
Obligations of Borrower to Bank (other than Obligations under Bank Services
Agreements that are cash collateralized in accordance with Section 4.1 of this
Agreement).  Bank may restrict withdrawals or transfers by or on behalf of
Borrower that would violate this Section 6.6(a), regardless of whether an Event
of Default exists at such time.  Borrower shall also conduct all of its primary
banking with Bank and Bank’s Affiliates, including, without limitation, letters
of credit and business credit cards.   

(b)Provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates.  For each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Bank’s Lien in such Collateral
Account in accordance with the terms hereunder which Control Agreement may not
be terminated without the prior written consent of Bank.  The provisions of the
previous sentence shall not apply to (i) the Permitted Account, and (ii) deposit
accounts exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of Borrower’s employees and identified to
Bank by Borrower as such.

6.7Protection of Intellectual Property Rights.  

(a)(i) Use commercially reasonable efforts to protect, defend and maintain the
validity and enforceability of its Intellectual Property material to Borrower’s
business; (ii) promptly advise Bank in writing of material infringements or any
other event that could reasonably be expected to materially and adversely affect
the value of its Intellectual Property material to Borrower’s business; and
(iii) not allow any Intellectual Property material to Borrower’s business to be
abandoned, forfeited or dedicated to the public without Bank’s written
consent.  

(b)Provide written notice to Bank within thirty (30) days of entering or
becoming bound by any Restricted License (other than over-the-counter software
that is commercially available to the public or open source software).  Borrower
shall take such commercially reasonable steps as Bank reasonably requests to
obtain the consent of, or waiver by, any person whose consent or waiver is
necessary for (i) any Restricted License to be deemed Collateral and for Bank to
have a security interest in it that might otherwise be restricted or prohibited
by law or by the terms of any such Restricted License, whether now existing or
entered into in the future, and (ii) Bank to have the ability in the event of a
liquidation of any Collateral to dispose of such Collateral in accordance with
Bank’s rights and remedies under this Agreement and the other Loan Documents.

6.8Litigation Cooperation.  From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower’s books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower, provided that Borrower shall
not be required to provide access materials that constitute a confidential
communication).

6.9Access to Collateral; Books and Records.  Allow Bank, or its agents, at
reasonable times, on five (5) Business Days’ notice (provided no notice is
required if an Event of Default has occurred and is continuing), to

 

--------------------------------------------------------------------------------

 

inspect the Collateral and audit and copy Borrower’s Books. Such inspections or
audits shall be conducted no more often than once every twelve (12) months
unless an Event of Default has occurred and is continuing in which case such
inspections and audits shall occur as often as Bank shall determine is
necessary. The foregoing inspections and audits shall be at Borrower’s expense,
and the charge therefor shall be One Thousand Dollars ($1,000.00) per person per
day (or such higher amount as shall represent Bank’s then-current standard
charge for the same), plus reasonable and documented out-of-pocket expenses.  In
the event Borrower and Bank schedule an audit more than eight (8) days in
advance, and Borrower cancels or seeks to reschedule the audit with less than
eight (8) days written notice to Bank, then (without limiting any of Bank’s
rights or remedies), Borrower shall pay Bank a fee of Two Thousand Dollars
($2,000.00) plus any out-of-pocket expenses incurred by Bank to compensate Bank
for the anticipated costs and expenses of the cancellation or rescheduling.

6.10Further Assurances.  Execute any further instruments and take further action
as Bank reasonably requests to perfect or continue Bank’s Lien in the Collateral
or to effect the purposes of this Agreement.  Deliver to Bank, within ten (10)
days after the same are sent or received or such other period as Bank may agree
in writing, copies of all correspondence, reports, documents and other filings
with any Governmental Authority regarding compliance with or maintenance of
Governmental Approvals or Requirements of Law applicable to Borrower or that
could reasonably be expected to have a material effect on any of the
Governmental Approvals or otherwise on the operations of Borrower or any of its
Subsidiaries.

6.11Equity Requirement. At all times, prior to the occurrence of the Phase 3
Event, Borrower shall be required to achieve the Equity Milestone Event (the
“Equity Requirement”).  If Borrower fails to comply with the Equity Requirement
(which failure in and of itself is not an Event of Default) (the “Trigger
Event”), Borrower shall immediately deposit into the Cash Collateral Account
unrestricted and unencumbered cash in an amount of at least one hundred percent
(100.0%) of the outstanding Obligations of Borrower to Bank (other than
Obligations under Bank Services Agreements that are cash collateralized in
accordance with Section 4.1 of this Agreement) as of the date of the Trigger
Event (as determined by Bank), to secure all of the Obligations of Borrower to
Bank (other than Obligations under Bank Services Agreements that are cash
collateralized in accordance with Section 4.1 of this Agreement) (a “Cash
Collateralization”). Borrower hereby authorizes and directs Bank to transfer to
the Cash Collateral Account an amount equal to one hundred percent (100.0%) of
the outstanding Obligations of Borrower to Bank (other than Obligations under
Bank Services Agreements that are cash collateralized in accordance with Section
4.1 of this Agreement) as of the date of the Trigger Event (as determined by
Bank) if Borrower fails to effect a Cash Collateralization as required under
this Section 6.11, it being understood that the foregoing authorization shall
constitute an immediate Cash Collateralization, irrespective of any delay by
Bank in effecting such transfer, to the extent that sufficient Borrower funds
are then available for Bank to effect such transfer.  Borrower further
authorizes Bank, at the election of Bank, in Bank’s sole and absolute
discretion, to apply the funds held in the Cash Collateral Account on account of
the outstanding Obligations of Borrower to Bank (the “Paydown Payment”).  For
the avoidance of doubt, the Paydown Payment shall not be subject to the
Prepayment Premium.  Notwithstanding the foregoing, upon Bank’s receipt of
evidence from Borrower, satisfactory to Bank in its sole and absolute
discretion, that it is in compliance with the Equity Requirement, the
unrestricted and unencumbered cash pledged and deposited into the Cash
Collateral Account, pursuant to this Section 6.11, shall be promptly remitted to
Borrower’s Designated Deposit Account.

7.NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank’s prior written consent:

7.1Dispositions.  Convey, sell, lease, transfer, assign, or otherwise dispose of
(including, without limitation, pursuant to a Division) (collectively,
“Transfer”), or permit any of its Subsidiaries to Transfer, all or any part of
its business or property, except for Transfers (a) of Inventory in the ordinary
course of business; (b) of worn-out or obsolete Equipment that is, in the
reasonable judgment of Borrower, no longer economically practicable to maintain
or useful in the ordinary course of business of Borrower; (c) consisting of
Permitted Liens and Permitted Investments; (d) consisting of the sale or
issuance of any stock of Borrower permitted under Section 7.2 of this Agreement;
(e) consisting of Borrower’s use or transfer of money or Cash Equivalents in the
ordinary course of its business for the payment of ordinary course business
expenses  in a manner that is not prohibited by the terms of this Agreement or
the other Loan Documents; (f) of non-exclusive licenses for the use of the
property of Borrower or its Subsidiaries in the ordinary course of business; (g)
resulting from any casualty or other damage to, or any taking under

 

--------------------------------------------------------------------------------

 

power of eminent domain or by condemnation or similar proceeding, and (h) other
Transfers of non-material property with an aggregate value (for all such
Transfers together) not to exceed Two Hundred and Fifty Thousand Dollars
($250,000.00).

7.2Changes in Business, Management, Control, or Business Locations. (a) Engage
in or permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by Borrower and such Subsidiary, as applicable,
or reasonably related thereto; (b) liquidate or dissolve; (c) fail to provide
notice to Bank of any Key Person departing from or ceasing to be employed by
Borrower within five (5) days after such Key Person’s departure from Borrower;
or (d) permit or suffer any Change in Control.

Borrower shall not, without at least ten (10) Business Days prior written notice
to Bank (or such shorter period as Bank may agree to in writing): (1) add any
new offices or business locations, including warehouses (unless such new offices
or business locations contain less than One Hundred Thousand Dollars
($100,000.00) in Borrower’s assets or property) or deliver any portion of the
Collateral valued, individually or in the aggregate, in excess of One Hundred
Thousand Dollars ($100,000.00) to a bailee at a location other than to a bailee
and at a location already disclosed in the Perfection Certificate, (2) change
its jurisdiction of organization, (3) change its organizational structure or
type, (4) change its legal name, or (5) change any organizational number (if
any) assigned by its jurisdiction of organization.  If Borrower intends to add
any new offices or business locations, including warehouses, containing in
excess of One Hundred Thousand Dollars ($100,000.00) of Borrower’s assets or
property, then Borrower shall cause the landlord of any such new offices or
business locations, including warehouses, to execute and deliver a landlord
consent in form and substance reasonably satisfactory to Bank.  If Borrower
intends to deliver any portion of the Collateral valued, individually or in the
aggregate, in excess of One Hundred Thousand Dollars ($100,000.00) to a bailee,
and Bank and such bailee are not already parties to a bailee agreement governing
both the Collateral and the location to which Borrower intends to deliver the
Collateral, then Borrower shall cause such bailee to execute and deliver a
bailee agreement in form and substance reasonably satisfactory to Bank.

7.3Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary or pursuant to a Division).  A Subsidiary may
merge or consolidate into another Subsidiary or into Borrower.

7.4Indebtedness.  Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5Encumbrance.  Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein, or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Bank) with any Person which
directly or indirectly prohibits or has the effect of prohibiting Borrower or
any Subsidiary from assigning, mortgaging, pledging, granting a security
interest in or upon, or encumbering any of Borrower’s or any Subsidiary’s
Intellectual Property, except as is otherwise permitted in Section 7.1 hereof
and the definition of Permitted Liens herein.

7.6Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.6(b) hereof.

7.7Distributions; Investments.  (a) Pay any dividends or make any distribution
or payment or redeem, retire or purchase any capital stock, provided that (i)
Borrower may convert any of its convertible securities into other securities
pursuant to the terms of such convertible securities or otherwise in exchange
thereof, (ii) Borrower may pay dividends solely in common stock; (iii) Borrower
may repurchase the stock of former employees or consultants pursuant to stock
repurchase agreements so long as an Event of Default does not exist at the time
of such repurchase and would not exist after giving effect to such repurchase,
provided that the aggregate amount of all such repurchases does not exceed One
Hundred Thousand Dollars ($100,000.00) per fiscal year; and (iv) make cash
payments in lieu of fractional shares upon conversion of convertible securities,
stock splits, stock combinations, and business combinations, in an amount not to
exceed Ten Thousand Dollars ($10,000.00) in the aggregate; or (b) directly or

 

--------------------------------------------------------------------------------

 

indirectly make any Investment (including, without limitation, by the formation
of any Subsidiary) other than Permitted Investments, or permit any of its
Subsidiaries to do so.  

7.8Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for (a)
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person; (b)
Subordinated Debt or equity financings with investors in Borrower for capital
raising purposes; (c) reasonable and customary compensation-related transactions
in the ordinary course of business or otherwise as approved by the Board or by
Bank; and (d) transactions permitted by Sections 7.2, 7.3, 7.4, 7.7 and 7.9 of
this Agreement.

7.9Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof, provide for earlier or greater principal, interest, or other
payments thereon, or adversely affect the subordination thereof to Obligations
owed to Bank.

7.10Compliance.  Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to (a) meet the minimum funding requirements of ERISA, (b) prevent
a Reportable Event or Prohibited Transaction, as defined in ERISA, from
occurring, or (c) comply with the Federal Fair Labor Standards Act, the failure
of any of the conditions described in clauses (a) through (c) which could
reasonably be expected to have a material adverse effect on Borrower’s business;
or violate any other law or regulation, if the violation could reasonably be
expected to have a material adverse effect on Borrower’s business, or permit any
of its Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

8.EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1Payment Default.  Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due, or (b) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day cure period shall not apply to payments due on the Term
Loan Maturity Date).  During the cure period, the failure to make or pay any
payment specified under clause (b) hereunder is not an Event of Default (but no
Credit Extension will be made during the cure period);

8.2Covenant Default.  

(a)Borrower fails or neglects to perform any obligation in Sections 6.2, 6.4,
6.5, 6.6, or 6.7(b), or violates any covenant in Section 7; or

(b)Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents (except for failure to comply with the Equity Requirement, which
failure in and of itself is not an Event of Default), and as to any default
(other than those specified in this Section 8) under such other term, provision,
condition, covenant or agreement that can be cured, has failed to cure the
default within ten (10) days after the occurrence thereof; provided, however,
that if the default cannot by its nature be cured within the ten (10) day period
or cannot after diligent attempts by Borrower be cured within such ten (10) day
period, and such default is likely to be cured within a reasonable time, then
Borrower shall have an additional period (which shall not in any case exceed
thirty (30) days) to attempt to cure such default, and within such reasonable
time period the failure to cure the default shall not be deemed an Event of
Default (but no

 

--------------------------------------------------------------------------------

 

Credit Extensions shall be made during such cure period).  Cure periods provided
under this section shall not apply, among other things, to financial covenants
or any other covenants set forth in clause (a) above;

8.3Material Adverse Change.  A Material Adverse Change occurs;

8.4Attachment; Levy; Restraint on Business.  

(a)(i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under the control of Borrower (including
a Subsidiary), or (ii) a notice of lien or levy is filed against any of
Borrower’s assets by any Governmental Authority, and the same under subclauses
(i) and (ii) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any ten (10) day
cure period; or

(b) (i) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting all or any material
part of its business;

8.5Insolvency.  (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and is not dismissed or stayed within forty-five (45) days (but no Credit
Extensions shall be made while any of the conditions described in clause (a)
exist and/or until any Insolvency Proceeding is dismissed);

8.6Other Agreements.  There is, under any agreement to which Borrower is a party
with a third party or parties, (a) any default resulting in a right by such
third party or parties, whether or not exercised, to the acceleration of the
maturity of any Indebtedness for borrowed money in an amount individually or in
the aggregate in excess of Two Hundred Fifty Thousand Dollars ($250,000.00); or
(b) any breach or default by Borrower, the result of which could reasonably be
expected to have a material adverse effect on Borrower’s business;

8.7Judgments; Penalties.  One or more fines, penalties or final judgments,
orders or decrees for the payment of money in an amount, individually or in the
aggregate, of at least Two Hundred Fifty Thousand Dollars ($250,000.00) (not
covered by independent third-party insurance as to which liability has been
accepted by such insurance carrier) shall be rendered against Borrower by any
Governmental Authority, and the same are not, within ten (10) days after the
entry, assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree);

8.8Misrepresentations.  Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made (it being agreed and
acknowledged by Bank that the projections and forecasts provided by Borrower in
good faith and based upon reasonable assumptions are not viewed as facts, and
that actual results during the period or periods covered by such projections and
forecasts may differ from the projected or forecasted results);

8.9Subordinated Debt.  Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect (except in accordance with its terms), any
Person shall be in breach thereof or contest in any manner the validity or
enforceability thereof or deny that it has any further liability or obligation
thereunder, or the Obligations shall for any reason be subordinated or shall not
have the priority contemplated by this Agreement or any applicable subordination
or intercreditor agreement; or

8.10Governmental Approvals.  Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of

 

--------------------------------------------------------------------------------

 

such Governmental Approval or that could result in the Governmental Authority
taking any of the actions described in clause (a) above, and such decision or
such revocation, rescission, suspension, modification or non-renewal (i) causes,
or could reasonably be expected to cause, a Material Adverse Change, or
(ii) materially and adversely affects the legal qualifications of Borrower or
any of its Subsidiaries to hold such Governmental Approval in any applicable
jurisdiction and such revocation, rescission, suspension, modification or
non-renewal could reasonably be expected to adversely affect the status of or
legal qualifications of Borrower or any of its Subsidiaries to hold any
Governmental Approval in any other jurisdiction.

9.BANK’S RIGHTS AND REMEDIES

9.1Rights and Remedies.  Upon the occurrence and during the continuance of an
Event of Default, Bank may, without notice or demand, do any or all of the
following:

(a)declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);

(b)stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;

(c)demand that Borrower (i) deposit cash with Bank in an amount equal to at
least (x) one hundred five percent (105.0%) of the Dollar Equivalent of the
aggregate face amount of all Letters of Credit denominated in Dollars remaining
undrawn, and (y) one hundred ten percent (110.0%) of the Dollar Equivalent of
the aggregate face amount of all Letters of Credit denominated in a Foreign
Currency remaining undrawn (plus, in each case, all interest, fees, and costs
due or to become due in connection therewith (as estimated by Bank in its good
faith business judgment)), to secure all of the Obligations relating to such
Letters of Credit, as collateral security for the repayment of any future
drawings under such Letters of Credit, and Borrower shall forthwith deposit and
pay such amounts, and (ii) pay in advance all letter of credit fees scheduled to
be paid or payable over the remaining term of any Letters of Credit;

(d)terminate any FX Contracts;

(e)verify the amount of, demand payment of and performance under, and collect
any Accounts and General Intangibles, settle or adjust disputes and claims
directly with Account Debtors for amounts on terms and in any order that Bank
considers advisable, and notify any Person owing Borrower money of Bank’s
security interest in such funds;

(f)make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral.  Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates.  Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;

(g)apply to the Obligations (i) any balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;

(h)ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral.  Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;

(i)place a “hold” on any account maintained with Bank and/or deliver a notice of
exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar

 

--------------------------------------------------------------------------------

 

agreements providing control of any Collateral; Bank hereby agrees that, unless
an Event of Default has occurred and is continuing, it will not issue a notice
of exclusive control, any entitlement order or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;

(j)demand and receive possession of Borrower’s Books; and

(k)exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).

9.2Power of Attorney.  Borrower hereby irrevocably appoints Bank as its lawful
attorney-in-fact, exercisable upon the occurrence and during the continuance of
an Event of Default, to:  (a) endorse Borrower’s name on any checks or other
forms of payment or security; (b) sign Borrower’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) settle and adjust
disputes and claims about the Accounts directly with Account Debtors, for
amounts and on terms Bank determines reasonable; (d) make, settle, and adjust
all claims under Borrower’s insurance policies; (e) pay, contest or settle any
Lien, charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Bank or a third party as the Code permits.  Borrower hereby appoints Bank as
its lawful attorney-in-fact to sign Borrower’s name on any documents necessary
to perfect or continue the perfection of Bank’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full and Bank is under no further obligation
to make Credit Extensions hereunder.  Bank’s foregoing appointment as Borrower’s
attorney in fact, and all of Bank’s rights and powers, coupled with an interest,
are irrevocable until all Obligations have been fully repaid (other than
inchoate indemnity obligations, other obligations which by their terms survive
the termination of this Agreement, and any Obligations under Bank Services
Agreements that are cash collateralized in accordance with Section 4.1 of this
Agreement) and Bank’s obligation to provide Credit Extensions terminates.

9.3Protective Payments.  If Borrower fails to obtain the insurance called for by
Section 6.5 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document or which may be required to preserve the Collateral, Bank may obtain
such insurance or make such payment, and all amounts so paid by Bank are Bank
Expenses and immediately due and payable, bearing interest at the then highest
rate applicable to the Obligations, and secured by the Collateral.  Bank will
make reasonable efforts to provide Borrower with notice of Bank obtaining such
insurance at the time it is obtained or within a reasonable time thereafter.  No
payments by Bank are deemed an agreement to make similar payments in the future
or Bank’s waiver of any Event of Default.

9.4Application of Payments and Proceeds Upon Default.  If an Event of Default
has occurred and is continuing, Bank shall have the right to apply in any order
any funds in its possession, whether from Borrower account balances, payments,
proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations.  Bank shall pay
any surplus to Borrower by credit to the Designated Deposit Account or to other
Persons legally entitled thereto; Borrower shall remain liable to Bank for any
deficiency.  If Bank, directly or indirectly, enters into a deferred payment or
other credit transaction with any purchaser at any sale of Collateral, Bank
shall have the option, exercisable at any time, of either reducing the
Obligations by the principal amount of the purchase price or deferring the
reduction of the Obligations until the actual receipt by Bank of cash therefor.

9.5Bank’s Liability for Collateral.  So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for: (a)
the safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c)
any diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person.  Borrower bears all risk of
loss, damage or destruction of the Collateral.

9.6No Waiver; Remedies Cumulative.  Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or
therewith.  No waiver hereunder shall be effective unless signed by the party
granting the waiver and then is only effective for the specific instance and
purpose for which it is given.  Bank’s rights and remedies under this Agreement
and the other Loan

 

--------------------------------------------------------------------------------

 

Documents are cumulative.  Bank has all rights and remedies provided under the
Code, by law, or in equity.  Bank’s exercise of one right or remedy is not an
election and shall not preclude Bank from exercising any other remedy under this
Agreement or other remedy available at law or in equity, and Bank’s waiver of
any Event of Default is not a continuing waiver.  Bank’s delay in exercising any
remedy is not a waiver, election, or acquiescence.  

9.7Demand Waiver.  Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.

10.NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.

 

If to Borrower:

Trevi Therapeutics, Inc.

195 Church St., 14th Floor

New Haven, CT 06510

Attn:     Chris Seiter

Email:   Chris.Seiter@trevitherapeutics.com

 

 

with a copy to:

Wilmer Cutler Pickering Hale and Dorr LLP

1225 Seventeenth St. Suite 2600

Denver, CO 80202 USA

Attn:     Chalyse Robinson

Email:   Chalyse.Robinson@wilmerhale.com

 

 

 

If to Bank:

Silicon Valley Bank

275 Grove Street, Suite 2-200

Newton, Massachusetts 02466

Attn:     Lauren Cole

Email:   LCole@svb.com

 

 

with a copy to:

Morrison & Foerster LLP

200 Clarendon Street

Boston, Massachusetts  02116

Attn:     David A. Ephraim, Esquire

Email:   DEphraim@mofo.com

11.CHOICE OF LAW, VENUE and JURY TRIAL WAIVER

Except as otherwise expressly provided in any of the Loan Documents,
Massachusetts law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Boston, Massachusetts; provided, however,
that nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank.  Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of

 

--------------------------------------------------------------------------------

 

personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

This Section 11 shall survive the termination of this Agreement.

12.GENERAL PROVISIONS

12.1Termination Prior to Term Loan Maturity Date; Survival.  All covenants,
representations and warranties made in this Agreement shall continue in full
force until this Agreement has terminated pursuant to its terms and all
Obligations (other than inchoate indemnity obligations and, any other
obligations which, by their terms, are to survive the termination of this
Agreement, and any Obligations under Bank Services Agreements that are cash
collateralized in accordance with Section 4.1) have been satisfied.  So long as
Borrower has satisfied the Obligations (other than inchoate indemnity
obligations and, any other obligations which, by their terms, are to survive the
termination of this Agreement, and any Obligations under Bank Services
Agreements that are cash collateralized in accordance with Section 4.1 of this
Agreement), this Agreement may be terminated prior to the Term Loan Maturity
Date by Borrower, effective three (3) Business Days after written notice of
termination is given to Bank.  Those obligations that are expressly specified in
this Agreement as surviving this Agreement’s termination shall continue to
survive notwithstanding this Agreement’s termination.

12.2Successors and Assigns.  This Agreement binds and is for the benefit of the
successors and permitted assigns of each party.  Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion).  Bank has the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents. Notwithstanding the foregoing, prior to the occurrence of an Event of
Default, Bank shall not assign any interest in the Loan Documents to any person
who is a direct competitor of Borrower or a vulture venture capital or debt
fund.

12.3Indemnification.  Borrower agrees to indemnify, defend and hold Bank and its
directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against:  (i) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (ii) all losses or
reasonable and documented out-of-pocket expenses (including Bank Expenses) in
any way suffered, incurred, or paid by such Indemnified Person as a result of,
following from, consequential to, or arising from transactions between Bank and
Borrower (including reasonable and documented attorneys’ fees and documented
out-of-pocket expenses), except for Claims and/or losses directly caused by such
Indemnified Person’s gross negligence or willful misconduct.

This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.

12.4Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.

 

--------------------------------------------------------------------------------

 

12.5Severability of Provisions.  Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.6Correction of Loan Documents.  Bank may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties,
so long as Bank provides Borrower with written notice of such correction and
allows Borrower at least ten (10) days to object to such correction.  In the
event of such objection, such correction shall not be made except by an
amendment signed by both Bank and Borrower.

12.7Amendments in Writing; Waiver; Integration. This Agreement may be amended by
a writing signed by Bank and Borrower. No purported amendment or modification of
any Loan Document, or waiver, discharge or termination of any obligation under
any Loan Document, shall be enforceable or admissible unless, and only to the
extent, expressly set forth in a writing signed by the party against which
enforcement or admission is sought.  Without limiting the generality of the
foregoing, no oral promise or statement, nor any action, inaction, delay,
failure to require performance or course of conduct shall operate as, or
evidence, an amendment, supplement or waiver or have any other effect on any
Loan Document.  Any waiver granted shall be limited to the specific circumstance
expressly described in it, and shall not apply to any subsequent or other
circumstance, whether similar or dissimilar, or give rise to, or evidence, any
obligation or commitment to grant any further waiver.  The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements.  All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.

12.8Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

12.9Confidentiality.  In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, that any
prospective transferee or purchaser shall have entered into an agreement
containing provisions substantially the same as those in this Section 12.9);
(c) as required by law, regulation, subpoena, or other order; (d) to Bank’s
regulators or as otherwise required in connection with Bank’s examination or
audit; (e) as Bank considers appropriate in exercising remedies under the Loan
Documents; and (f) to third-party service providers of Bank so long as such
service providers have executed a confidentiality agreement with Bank with terms
no less restrictive than those contained herein.  Confidential information does
not include information that is either: (i) in the public domain or in Bank’s
possession when disclosed to Bank, or becomes part of the public domain (other
than as a result of its disclosure by Bank in violation of this Agreement) after
disclosure to Bank; or (ii) disclosed to Bank by a third party, if Bank does not
know that the third party is prohibited from disclosing the information.

Bank Entities may use anonymous forms of confidential information for aggregate
datasets, for analyses or reporting, and for any other uses not expressly
prohibited in writing by Borrower.  The provisions of the immediately preceding
sentence shall survive termination of this Agreement.

12.10Right of Set Off.  Borrower hereby grants to Bank, a lien, security
interest and right of set off as security for all Obligations to Bank, whether
now existing or hereafter arising upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank
(including a Bank subsidiary) or in transit to any of them.  At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Bank may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations.  ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

--------------------------------------------------------------------------------

 

12.11Electronic Execution of Documents.  The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

12.12Captions.  The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.

12.13Construction of Agreement.  The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement.  In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.

12.14Relationship.  The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement.  The parties do not
intend to create any agency, partnership, joint venture, trust, fiduciary or
other relationship with duties or incidents different from those of parties to
an arm’s-length contract.

12.15Third Parties.  Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

13.DEFINITIONS

13.1Definitions.  As used in the Loan Documents, the word “shall” is mandatory,
the word “may” is permissive, the word “or” is not exclusive, the words
“includes” and “including” are not limiting, the singular includes the plural,
and numbers denoting amounts that are set off in brackets are negative.  As used
in this Agreement, the following capitalized terms have the following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolutions
who is authorized to execute the Loan Documents, including any Credit Extension
request, on behalf of Borrower.

“Bank” is defined in the preamble hereof.

“Bank Entities” is defined in Section 12.9.

“Bank Expenses” are all documented audit fees and documented expenses, costs,
and expenses (including reasonable and documented attorneys’ fees and expenses)
for preparing, amending, negotiating, administering, defending and enforcing the
Loan Documents (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings) or otherwise incurred with respect to
Borrower in connection with this Agreement and the Loan Documents.

 

--------------------------------------------------------------------------------

 

“Bank Services”  are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

“Bank Services Agreement” is defined in the definition of Bank Services.

“Board” means Borrower’s board of directors.

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (and, if required under the terms of
such Person’s Operating Documents, stockholders) and delivered by such Person to
Bank approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying (a) such Person has the authority
to execute, deliver, and perform its obligations under each of the Loan
Documents to which it is a party, (b) that set forth as a part of or attached as
an exhibit to such certificate is a true, correct, and complete copy of the
resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents, including any Credit Extension request, on behalf of such
Person, together with a sample of the true signature(s) of such Person(s), and
(d) that Bank may conclusively rely on such certificate unless and until such
Person shall have delivered to Bank a further certificate canceling or amending
such prior certificate.

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

“Cash Collateral Account” means a separate segregated account of Borrower
maintained with Bank, which is subject to the Cash Pledge Agreement.

“Cash Collateralization” is defined in Section 6.11.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; (d) any investments with
Bank or Bank’s Affiliates; and (e) money market funds at least ninety-five
percent (95.0%) of the assets of which constitute Cash Equivalents of the kinds
described in clauses (a) through (c) of this definition.

“Cash Pledge Agreement” is that certain Cash Pledge Agreement dated as of the
Effective Date, executed by Borrower in favor of Bank, as amended, modified,
supplemented and/or restated from time to time.

“Change in Control” means (a) at any time, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act) shall become, or
obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of forty-nine percent (49.0%) or more of
the ordinary voting power for the election of directors of Borrower (determined
on a fully diluted basis) other than by the sale of Borrower’s equity securities
in a public offering or to venture capital or private equity investors so long
as Borrower identifies to Bank the venture capital or private equity investors
at least seven (7) Business Days prior to the closing of the transaction (or
such shorter time as the Bank may agree in writing in is sole and absolute
discretion) and provides to Bank a description of the material

 

--------------------------------------------------------------------------------

 

terms of the transaction; (b) during any period of twelve (12) consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or
(c) at any time, Borrower shall cease to own and control, of record and
beneficially, directly or indirectly, one hundred percent (100.0%) of each class
of outstanding capital stock of each Subsidiary of Borrower, other than in
connection with a transaction permitted pursuant to Section 7.3 of this
Agreement, free and clear of all Liens (except Liens created by this Agreement).

“Claims” is defined in Section 12.3.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the Commonwealth of Massachusetts; provided, that, to
the extent that the Code is used to define any term herein or in any Loan
Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Bank’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the Commonwealth
of Massachusetts, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies and for purposes of definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Compliance Statement” is that certain statement in the form attached hereto as
Exhibit B.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co‑made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of
business.  The amount of a Contingent Obligation is the stated or determined
amount of the primary obligation for which the Contingent Obligation is made or,
if not determinable, the maximum reasonably anticipated liability for it
determined by the Person in good faith; but the amount may not exceed the
maximum of the obligations under any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

 

--------------------------------------------------------------------------------

 

“Credit Extension” is the Term Loan Advance or any other extension of credit by
Bank for Borrower’s benefit.

“Default Rate” is defined in Section 2.2(b).

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is the account number ending 814 (last three
digits) maintained by Borrower with Bank (provided, however, if no such account
number is included, then the Designated Deposit Account shall be any deposit
account of Borrower maintained with Bank as chosen by Bank).

“Division” means, in reference to any Person which is an entity, the division of
such Person into two (2) or more separate Persons, with the dividing Person
either continuing or terminating its existence as part of such division,
including, without limitation, as contemplated under Section 18-217 of the
Delaware Limited Liability Company Act for limited liability companies formed
under Delaware law, or any analogous action taken pursuant to any other
applicable law with respect to any corporation, limited liability company,
partnership or other entity.

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any or state or territory thereof or the District of Columbia.

“Effective Date” is defined in the preamble hereof.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“Equity Milestone Event” means Borrower has provided Bank with evidence,
satisfactory to Bank in its sole but reasonable discretion, that Borrower has
received after June 30, 2020, unrestricted and unencumbered net cash proceeds
from the issuance and sale of its equity securities to investors, in amounts:
(i) of at least Six Million Dollars ($6,000,000.00) on or prior to March 31,
2021, (ii) of at least Twelve Million Dollars ($12,000,000.00) on or prior to
June 30, 2021 (inclusive of amounts received pursuant to clause (i) hereof),
(iii) of at least Sixteen Million Dollars ($16,000,000.00) on or prior to
December 31, 2021 (inclusive of amounts received pursuant to clauses (i) and
(ii) hereof); and (iv) sufficient to finance the Phase 3 Trial and the ongoing
operations of the Borrower, as determined by Bank in its sole and absolute
discretion on or prior to March 31, 2022 (exclusive of amounts received pursuant
to clauses (i), (ii) and (iii) hereof).

“Equity Requirement” is defined in Section 6.11.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

 

“Excluded Dormant Subsidiary” means Trevi Therapeutics Limited and any other
inactive or dormant Foreign Subsidiary.

“Final Payment” is a payment (in addition to and not in substitution for the
regular monthly payments of principal plus accrued interest) equal to One
Million One Hundred Ninety Thousand Dollars ($1,190,000.00) due on the earliest
to occur of (a) the Term Loan Maturity Date, (b) the payment in full of the Term
Loan Advance, (c) as required by Section 2.1.1(d) or Section 2.1.1(e), or (d)
the termination of this Agreement.

“Financial Statement Repository” is NECreditSolutions@svb.com or such other
means of collecting information approved and designated by Bank in connection
with administering the Loan Documents after providing notice thereof to Borrower
from time to time.

“Foreign Currency” means lawful money of a country other than the United States.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.

“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.

“Indemnified Person” is defined in Section 12.3.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

--------------------------------------------------------------------------------

 

“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following:

(a)its Copyrights, Trademarks and Patents;

(b)any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, and operating
manuals;

(c)any and all source code;

(d)any and all design rights which may be available to such Person;

(e)any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

(f)all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“Key Person” is each of Borrower’s (a) Chief Executive Officer, who is Jennifer
Good as of the Effective Date, and (b) Chief Financial Officer, who is
Christopher Seiter as of the Effective Date.

“Leasehold Improvements” are those certain leasehold improvements of Borrower as
described on Exhibit D attached hereto, that are subject to Liens in favor of
195 Church Street Associates, LLC.

“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Perfection Certificate, the Cash Pledge Agreement, any Control Agreement, any
Bank Services Agreement, any subordination agreement, any note, or notes or
guaranties executed by Borrower, and any other present or future agreement by
Borrower with or for the benefit of Bank in connection with this Agreement or
Bank Services, all as amended, restated, or otherwise modified.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.

“Monthly Financial Statements” is defined in Section 6.2(a).

“Non-U.S. Lender” is defined in Section 2.5(b).

 

--------------------------------------------------------------------------------

 

“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, Bank Expenses, the Prepayment Premium, the Final Payment and
other amounts Borrower owes Bank now or later, whether under this Agreement, the
other Loan Documents, or otherwise, including, without limitation, all
obligations relating to Bank Services and any interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of Borrower assigned to
Bank, and to perform Borrower’s duties under the Loan Documents

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Paydown Payment” is defined in Section 6.11.

“Payment/Advance Form” is that certain form attached hereto as Exhibit C.

“Payment Date” is the first (1st) calendar day of each month.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Account” is defined in Section 6.6(a).

“Permitted Indebtedness” is:

(a)Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents;

(b)Indebtedness existing on the Effective Date which is shown on the Perfection
Certificate;

(c)Subordinated Debt;

(d)unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(e)Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(f)Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of Permitted Liens hereunder;

(g)Indebtedness owed to any person with respect to premiums payable for
property, casualty, or other insurance, so long as such Indebtedness shall not
be in excess of the amount of the unpaid cost of, and shall be incurred only to
defer the cost of, such insurance for the year in which such Indebtedness is
incurred and such Indebtedness shall be outstanding only during such year;

(h)intercompany Indebtedness permitted as a Permitted Investment under clause
(d) of the definition thereof;

(i)other unsecured Indebtedness not to exceed One Hundred Thousand Dollars
($100,000.00) in the aggregate at any time; and

 

--------------------------------------------------------------------------------

 

(j)extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (i) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.

“Permitted Investments” are:

(a)Investments (including, without limitation, Subsidiaries) existing on the
Effective Date which are shown on the Perfection Certificate;

(b)Investments consisting of Cash Equivalents;

(c)Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by the Board;

(d)Investments by one Borrower in another Borrower;

(e)other Investments not otherwise permitted by Section 7.7, not exceeding One
Hundred Thousand Dollars ($100,000.00) in the aggregate outstanding at any time.

(f)Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business;

(g)Investments consisting of deposit accounts (only to the extent that Borrower
is permitted to maintain such accounts pursuant to Section 6.6) in which Bank
has a first priority perfected security interest to the extent required pursuant
to Section 6.6;

(h)Investments accepted in connection with Transfers permitted by Section 7.1;

(i)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business; provided that this paragraph (i) shall not apply to
Investments of Borrower in any Subsidiary; and

(j)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business.

“Permitted Liens” are:

(a)Liens existing on the Effective Date and shown on the Perfection Certificate
or arising under this Agreement and the other Loan Documents;

(b)Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;

(c)purchase money Liens or capital leases (i) on Equipment acquired or held by
Borrower incurred for financing the acquisition of the Equipment securing no
more than Two Hundred Fifty Thousand Dollars ($250,000.00) in the aggregate
amount outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment;

(d)leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-

 

--------------------------------------------------------------------------------

 

exclusive licenses or sublicenses of personal property (other than Intellectual
Property) granted in the ordinary course of Borrower’s business (or, if
referring to another Person, in the ordinary course of such Person’s business),
if the leases, subleases, licenses and sublicenses do not prohibit granting Bank
a security interest therein;

(e)Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed One Hundred Thousand Dollars ($100,000.00), and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

(f)non-exclusive licenses of Intellectual Property granted to third parties in
the ordinary course of business;

(g)Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

(h)Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;

(i)Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions,
provided that (i) Bank has a first priority perfected security interest in the
amounts held in such deposit and/or securities accounts to the extent required
pursuant to Section 6.6 of this Agreement, and (ii) such accounts are permitted
pursuant to Section 6.6 of this Agreement;

(j)the filing of financing statements solely as a precautionary measure in
connection with operating leases;

(k)easements, zoning restrictions, rights-of-way, minor defects or
irregularities of title and other similar encumbrances on real property imposed
by law or arising in the ordinary course of business that do not secure any
monetary obligations and do not interfere with the ordinary course of business
Borrower’s business in any material respect;

(l)Liens granted in the ordinary course of business securing the financing of
insurance premiums; and

(m)Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (l), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Phase 3 Event” occurs if and when (if ever) Bank confirms in writing that it
has received evidence, satisfactory to Bank in its sole and absolute discretion,
that Borrower has received (a) positive data for the PRISM Trial, sufficient to
advance Borrower into a Phase 3 clinical trial with respect to Prurigo Nodularis
(the “Phase 3 Trial”), and (b) after June 30, 2020, but on or prior to March 31,
2022, unrestricted and unencumbered net cash proceeds in satisfaction of clause
(iv) of the definition of Equity Milestone Event.

“Phase 3 Trial” is defined in the definition of Phase 3 Event.

 

--------------------------------------------------------------------------------

 

“Prepayment Premium” shall be an additional fee, payable to Bank, with respect
to the Term Loan Advance, in an amount equal to:

(a)for a prepayment of the Term Loan Advance made on or prior to the first (1st)
anniversary of the Effective Date, three percent (3.0%)  of the then outstanding
principal amount of the Term Loan Advance immediately prior to the date of such
prepayment;

(b)for a prepayment of the Term Loan Advance made after the first (1st)
anniversary of the Effective Date, but on or prior to the second (2nd)
anniversary of the Effective Date, two percent (2.0%) of the then outstanding
principal amount of the Term Loan Advance immediately prior to the date of such
prepayment; and

(c)for a prepayment of the Term Loan Advance made after the second (2nd)
anniversary of the Effective Date, but prior to the Term Loan Maturity Date, one
percent (1.0%) of the then outstanding principal amount of the Term Loan Advance
immediately prior to the date of such prepayment.

Notwithstanding the foregoing, provided no Event of Default has occurred and is
continuing, the Prepayment Premium shall be waived by Bank, if Bank closes on
the refinance of the Term Loan Advance and redocumentation of this Agreement (in
its sole and absolute discretion) prior to the Term Loan Maturity Date.

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement and provided further that if such rate of interest,
as set forth from time to time in the money rates section of The Wall Street
Journal, becomes unavailable for any reason as determined by Bank, the “Prime
Rate” shall mean the rate of interest per annum announced by Bank as its prime
rate in effect at its principal office in the State of California (such Bank
announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors); provided
that, in the event such rate of interest is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“PRISM Trial” is Borrower’s Pruritus Relief through Itch-Scratch Modulation
clinical trial to evaluate the efficacy of Nalbuphine ER.

“Quarterly Financial Statements” is defined in Section 6.2(c).

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.  

“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

--------------------------------------------------------------------------------

 

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.

“Term Loan Advance” is defined in Section 2.1.1(a).

“Term Loan Maturity Date” is February 1, 2024.  

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

“Transfer” is defined in Section 7.1.

“Trigger Event” is defined in Section 6.11.

[Signature page follows.]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the Effective Date.

 

BORROWER:

TREVI THERAPEUTICS, INC.

By:

/s/ Chris Seiter

 

Name:

  Chris Seiter

 

Title:

  Chief Financial Officer

 

 

BANK:

SILICON VALLEY BANK

By

/s/ Lauren Cole

 

Name:

  Lauren Cole

 

Title:

  Director

 

 

 

 

Signature Page to Loan and Security Agreement

--------------------------------------------------------------------------------

 

EXHIBIT A – COLLATERAL DESCRIPTION

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, certificates of
deposit, fixtures, letters of credit rights (whether or not the letter of credit
is evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include any Intellectual
Property; provided, however, the Collateral shall include all Accounts and all
proceeds of Intellectual Property.  Notwithstanding the foregoing, the
Collateral does not include: (a) any Excluded Dormant Subsidiary; (b) any
interest of Borrower as a lessee or sublessee under a real property lease; (c)
Leasehold Improvements; and (d) any property to the extent that such grant of
security interest is prohibited by any Requirement of Law of a Governmental
Authority or constitutes a breach or default under or results in the termination
of or requires any consent not obtained under, any contract, license, agreement,
instrument or other document evidencing or giving rise to such property, except
to the extent that such Requirement of Law or the term in such contract,
license, agreement, instrument or other document providing for such prohibition,
breach, default or termination or requiring such consent is ineffective under
Section 9-406, 9-407, 9-408 or 9-409 of the Code (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity; provided, however, that such
security interest shall attach immediately at such time as such Requirement of
Law is not effective or applicable, or such prohibition, breach, default or
termination is no longer applicable or is waived, and to the extent severable,
shall attach immediately to any portion of the Collateral that does not result
in such consequences.

Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrower has agreed not to encumber any of its Intellectual Property without
Bank’s prior written consent.

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

COMPLIANCE STATEMENT

TO:SILICON VALLEY BANKDate:  

FROM:  TREVI THERAPEUTICS, INC.

Under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”) Borrower is in complete compliance for the
period ending _______________ with all required covenants except as noted
below.  Attached are the required documents evidencing such compliance, setting
forth calculations prepared in accordance with GAAP consistently applied from
one period to the next except as explained in an accompanying letter or
footnotes (except, with respect to unaudited financial statements, for the
absence of footnotes and subject to year-end adjustments). Capitalized terms
used but not otherwise defined herein shall have the meanings given them in the
Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenants

Required

Complies

 

 

 

Monthly financial statements

Monthly within 30 days

Yes   No

Monthly Compliance Statement

Monthly within 30 days

Yes   No

Quarterly financial statements

Quarterly within 45 days

Yes   No

Annual financial statements (CPA Audited)

FYE within 75 days

Yes   No

Quarterly Compliance Statement

Quarterly within 45 days; within 75 days for the quarter ending December 31

Yes   No

Board projections

FYE within 30 days and contemporaneously with any updates or changes thereto

Yes   No

10‑Q, 10‑K and 8-K

Within 5 days after filing with SEC

Yes   No

 

 

Other Matters

 

Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries?  If yes, provide copies of any such amendments or changes with
this Compliance Statement.

Yes

No

The following are the exceptions with respect to the statements above:  (If no
exceptions exist, state “No exceptions to note.”)

--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C – LOAN PAYMENT/ADVANCE REQUEST FORM

Deadline for same day processing is Noon Eastern Time

 

 

Fax To:  

 

Date: _____________________

 

Loan Payment:

TREVI THERAPEUTICS, INC.

 

 

From Account #________________________________

To Account #_________________________________________

 

(Deposit Account #)

 

(Loan Account #)

 

 

Principal $____________________________________

and/or Interest $_______________________________________

Authorized Signature:______________________________

Phone Number:______________________________

Print Name/Title: _________________________________

 

 

 

 

Loan Advance:

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

From Account #________________________________

To Account #_________________________________________

 

(Loan Account #)

 

(Deposit Account #)

Amount of Credit Extension $_____________________________

 

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for a Credit Extension; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date:

 

 

Authorized Signature:______________________________

Phone Number:______________________________

Print Name/Title: _________________________________

 

 

 

 

Outgoing Wire Request:

 

Complete only if all or a portion of funds from the loan advance above is to be
wired.

Deadline for same day processing is noon, Eastern Time

 

 

Beneficiary Name: ________________________________

Amount of Wire: $ __________________________________________

Beneficiary Bank: _________________________________

Account Number: ___________________________________________

City and State: ____________________________________

 

Beneficiary Bank Transit (ABA) #:

Beneficiary Bank Code (Swift, Sort, Chip, etc.):

 

(For International Wire Only)

Intermediary Bank: ________________________________

Transit (ABA) #:____________________________________________

For Further Credit to:
______________________________________________________________________________________________

Special Instruction:
________________________________________________________________________________________________

 

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

Authorized Signature: _________________________

2nd Signature (if required): _____________________________

Print Name/Title: ____________________________

Print Name/Title: ____________________________________

Telephone #:________________________________

Telephone #: _______________________________________

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

 

Leasehold Improvements

 

 

•

Renovations of office expansion space including construction of office space,
meeting room and kitchen area.

 

•

Workstations, desks, chairs, office furniture and related fixtures.

 

•

Kitchen appliances, wall-cabinets, furniture and related fixtures.

 

•

Office phones, IT panels, cables, wiring and related fixtures.

 

ny-1960981

 

 